Re, Chief Judge:
Upon motion by defendant, submitted without objection by plaintiffs, to suspend proceedings in the above-entitled action pending the United States Department of Labor’s administrative reconsideration of plaintiffs’ petition for certification of eligibility, for adjustment assistance under section 223 of the Trade Act of 1974, upon all other papers and proceedings herein, and for good cause shown, it is hereby
Ordered that all further proceedings in the above-entitled action are stayed pending a new determination by the United States Department of Labor in its administrative reconsideration of plaintiffs’ petition for certification of eligibility for adjustment assistance under section 223 of the Trade Act of 1974, and for a period not to exceed *84thirty (30) days from the date of issuance of such new determination by the Department of Labor; and it is further
Ordered that defendant through its counsel shall file with the Court by no later than Tuesday, September 1, 1981, a copy of any letter or other written transmission informing plaintiffs or their counsel of the Department of Labor’s decision to administratively reconsider plaintiffs’ petition and a copy of any Federal Register notice published containing the substance of the Department of Labor's decision to administratively reconsider plaintiffs’ petition; and it is further
Ordered that defendant through its counsel shall file with the Court and serve a copy thereof upon plaintiffs’ counsel by no later than Tuesday, September 1, 1981, a letter informing the Court of the approximate date of the conclusion of such reconsideration by the Department of Labor; and it is further
Ordered that defendant through its counsel shall advise the Court of the new determination by the Department of Labor regarding plaintiffs’ petition no later than ten (10) days after the date of issuance of that determination.